Citation Nr: 0507035	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from June 1961 to 
September 1962.

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for major depression.  

In August 2002, the Board undertook development of the claim.  
Subsequently, the regulation authorizing the Board to develop 
the claim was invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).   Therefore, in September 2003, the Board remanded the 
case to the RO for issuance of a supplemental statement of 
the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In December 2002, the Board requested a VA psychiatric 
examination and opinion concerning the nature and etiology of 
the veteran's mental disorders.  The Board did not 
specifically request that the examining psychiatrist to 
review of the claims file in conjunction with the 
examination.  The examination was conducted in August 2003.  
A review of the examination report does not indicate that the 
adjudication claims folder was reviewed by the examiner.  The 
service medical records show that the veteran was evaluated 
after a suicide attempt in August 1962.  The diagnosis was 
emotional instability reaction.  In view of the inservice 
psychiatric problems the Board is of the opinion that the 
claims file should be returned to the psychiatrist who 
conducted the December 2002 examination for an addendum 

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO should forward the claims file 
to the December 2002 examining 
psychiatrist for an addendum (if 
unavailable to another VA psychiatrist).  
The psychiatrist is asked to do the 
review the claim folder and note in the 
addendum that the folder was reviewed.  
Thereafter the psychiatrist is requested 
to render an opinion as to whether it is 
as likely as not (50 percent or greater 
probability) that the currently diagnosed 
acquired psychiatric disorder is related 
to the inservice psychiatric complaints 
and findings.  The psychiatrist should 
offer a complete rationale for any 
opinion rendered.  The veteran may be 
reexamined if necessary.  

2.  Following the above, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, an appropriate 
supplemental statement of the case should 
be should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


